 


109 HR 1821 IH: Flexibility for Champion Schools Act
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1821 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Goodlatte (for himself, Mr. Goode, Mr. Moran of Virginia, Mrs. Jo Ann Davis of Virginia, Mr. Boucher, and Mrs. Drake) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide States that meet certain requirements with waivers of the adequate yearly progress provisions of the Elementary and Secondary Education Act of 1965. 
 
 
1.Short titleThis Act may be cited as the Flexibility for Champion Schools Act. 
2.State waiversSection 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended by adding at the end the following: 
 
(L)Waivers 
(i)In generalThe Secretary shall grant each State that meets the requirements of clause (ii) a waiver of all provisions of this Act related to adequate yearly progress. 
(ii)RequirementsThe requirements referred to in clause (i) are as follows: 
(I)The State establishes academic content standards in reading, writing, and mathematics, and tests in such subjects— 
(aa)in reading and mathematics, in grades 3 through 8 and at least once in secondary school; and 
(bb)in writing, at least once in elementary school, middle school, and secondary school. 
(II)The State establishes academic content standards in the categories of science, and United States history and civics, and tests at least once in each such category in elementary school, middle school, and secondary school. 
(III)The State makes available to the public the results of all such testing, in the aggregate and disaggregated by groups of students, as determined under section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (except in a case in which the number of students in a group is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student), for— 
(aa)each local educational agency located within the State; and 
(bb)each elementary school, middle school, and secondary school served by such local educational agency. 
(IV)The State sets pass-rate goals on such tests that each school and local educational agency shall meet. These goals shall be determined by the State educational agency and shall not be subject to change or modification by the Department as part of the process of granting a waiver under this subparagraph. 
(V)The State shall determine the conditions under which students with disabilities and students who are limited English proficient take State tests or alternative assessments. Such determinations by the State shall comply with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(VI)The State holds schools and local educational agencies accountable for meeting its pass-rate goals. The State shall take actions to address achievement gaps on State tests affecting groups of students, as determined under section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965. The State shall determine the consequences for schools and local educational agencies that fail to meet the pass-rate goals set by the State, and the State’s determination of consequences shall not be subject to change or modification by the Department as part of the process of granting a waiver under this subparagraph. 
(VII)The State shall determine goals for secondary school graduation rates and a State’s determination of the State’s goals and the types of diplomas the State issues shall not be reviewable by the Department.. 
 
